El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
*227lístá sujeto a nuestra revisión el procedimiento original seguido en la Corte de .Distrito de Humacao por Antero, Natalio, Andrea y Concepción Llompart y Pereira contra Isolina Díaz y Bodríguez sobre cobro de crédito hipotecario, procedimiento elevado a esta Corte Suprema a virtud de recurso de certiorari ejercitado por los demandantes Llom-part y Pereira contra el juez de dicha corte para que se declare nula la orden que dictó en 8 de diciembre de 1919 por la que dejó sin efecto orden anterior de 18 de octubre del mismo año, ordenando el requerimiento de pago de la demandada Díaz Bodríguez.
En la demanda inicial del procedimiento, su fecha 8 de octubre de 1919, alegan los demandantes que por escritura pública de 28 de mayo de 1902 inscrita en el Begistro de la Propiedad de Caguas, Juana Borrás y Grinard hipotecó a favor de Jaime Llompart y Prats una casa de su propiedad en garantía de un préstamo de $2,000 a pagar en 28 de mayo de 1907 a razón de $400 anuales, garantizando además la misma hipoteca los intereses de dicha cantidad al 1 por ciento mensual hasta la suma de $1,200, y $100 más para reintegro de gastos judiciales; que Jaime Llompart falleció en 19 de diciembre de 1905 habiendo sido declarados herederos del mismo por resolución de la Corte de Distrito de Humacao de 2 de abril de 1919 sus cuatro hijos legítimos naturales re-conocidos, los demandantes, quienes inscribieron en el ex-presado registro su derecho hereditario; que Isolina Díaz Bo-dríguez en virtud de sucesivos traspasos lleg'ó a ser dueña de la finca hipotecada, por escritura pública de 19 de julio de 1911; que la suma prestada y sus intereses no fueiun opor-tunamente satisfechos; que la casa de que se trata está su-jeta además a-una primera hipoteca ele la que actualmente es cesionario Pedro Orcasitas Muñoz, y a un embargo a favor de Celestino Solá Bodríguez; que la suma adeudada as-ciende a $3,200, a saber, $2,000 de capital y $1,200 de inte-reses; y que los demandantes se sujetan a indemnizar cuan-tos daños y perjuicios irrogaren a la deudora o a terceros *228interesados por malicia o negligencia en la fiel exposición de los hechos.
La demanda concluye con la súplica de que Isolina Díaz Rodríguez sea requerida para que en el término de treinta días a contar desde la fecha del requerimiento, pague a los demandantes la cantidad de $2,000 por capital y $1,200 de intereses, con más $100 como reintegro de costas y que de no verificar el pago se proceda por el marshal a vender la finca hipotecada, notificándose la ejecución a Pedro Orca-sitas Muñoz y a Celestino Solá.
A la demanda se acompañaron el título de constitución de la hipoteca con nota de su inscripción en el registro de la propiedad, y una certificación librada en 24 de septiem-bre de 1919 por el Registrador de la Propiedad de Paguas, de la cual según afirman los demandantes aparecen los ex-tremos relacionados en el inciso 3o. del artículo 169 del re-glamento para la ejecución de la Ley Hipotecaria.
La Corte de Humaeao por orden de diez y ocho do octubre de 1919, ordenó el requerimiento, de pago en los términos solicitados, y verificado el requerimiento, la reque-rida Isolina Díaz Rodríguez radicó moción en 29 de noviem-bre de 1919 para que fuera reconsiderada y dejada sin efecto la orden de 18 de octubre, por el fundamento principa] de que existía pendiente en apelación ante esta Corte Buproina otro pleito entre las mismas partes sobre cobro de la misma hipoteca, a cuya moción se opuso la representación de ios demandantes invocando el artículo 175 del reglamento para la ejecución de la Ley Hipotecaria.
La Corte de Iíumacao por orden de ocho de dieiem- . bre de 1919 declaró con lugar la moción y dejó sin efecto la orden de .18 de octubre por entender que el artículo 375 dél Reglamento de la Ley Hipotecaria no era de aplicación estricta a un caso como el presente ni había ley ni jurispru-dencia que permitiera seguir dos procedimientos distintos para el cobro de una misma deuda.
Esa es la orden que los peticionarios solicitan se anule, *229dejando en toda su fuerza y vigor el auto de 18 de octubre de 1919.
No dudamos que contra esa orden de 8 de diciembre de 1919, pudieron ejercitar los peticionarios recurso de apela-ción, pues ella equivale a la orden que originariamente hu-biera denegado el requerimiento de pago, la cual hubiera sido apelable según el apartado 2o. del artículo 170 del Reglamento de la Ley Hipotecaria.
Pero aunque el recurso de apelación no es obstáculo al de certiorari cuando éste es más adecuado, rápido y eficaz para los fines de la justicia, nos abstenemos de resolver si la orden cuya nulidad se pide fué dictada con infracción del artículo 375 del Reglamento de la Ley Hipotecaria, pues nada, adelantaríamos con ello toda vez que en el caso hay envueltas otras cuestiones legales merecedoras de considera-ción y estudio antes de establecer la improcedencia de la men-cionada orden.
Kn o! récord (pie original tenemos a la vista, falta copia literal de la resolución por 'la que los peticionarios fueron declarados herederos de Jaime Llompart, documento muy importante por las consecuencias a que puede dar lugar la declaratoria de ser herederos de Llompart sus cuatro hijos ilegítimos naturales reconocidos, los peticionarios; y la cer-tificación del Registrador de la Propiedad ele Caguas acom-pañada a la demanda no contiene copia, literal de los gra-vámenes a que está afecta la finca hipotecada ni de las ins-cripciones de trasmisión de dicha finca a favor ele terceros. Tampoco la demanda enumera las razones jurídicas deter-minantes de la certeza, la subsistencia y la exigibiliclad del crédito y ele la competencia de la corte, requisitos todos que deben llenarse entre otros al promover el procedimiento hipo-tecario, según ordena el artículo 169 del reglamento para la ejecución de la Ley Hipotecaria.
Aunque las cuestiones legales envueltas en la falta de cumplimiento de los requisitos expresados con relación al auto revocatorio del de requerimiento de pago' a Isolina Díaz Ro-*230drígnez, no lian sido debidamente argumentadas ante esta corte, han surgido dudas en nuestro ánimo, ante el examen del'récord, sobre si el requerimiento de pago fné ordenado o no con razón derecha, y a los peticionarios les incumbía mostrar claramente su derecho. En ausencia de una con-vicción de que a los peticionarios les asiste un derecho diá-fano (clear right) y teniendo en cuenta (pie el auto de cer-tiorari no es de procedencia obligatoria (writ of right) sino que la corte está investida de discreción judicial para conce-derlo o rehusarlo según lo exigiera la justicia en cada caso, procede anular el expedido en diciembre 19, 1919, devolvién-dose a la corte de Humacao los procedimientos originales elevados, para fines no inconsistentes con esta opinión.

Anulado el auto expedido.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.